Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (U.S. Patent No. 6,105,706) in view of Kimball (U.S. Patent No. 4,679,810).
Regarding claim 17, Cooper teaches: A wheelchair (Cooper: Fig. 1, element 16; powered wheelchair), the wheelchair comprising:
a) a seat frame (Cooper: Fig. 5, element 26; carriage housing);
b) a seat having a front and a rear (Cooper: Fig. 1 and 5, element 24; carriage platform) wherein said seat is pivotally coupled to said seat frame allowing said front of said seat to move upward and downward (Cooper: col. 6, lines 41-48) in an arcuate path (Cooper: Fig. 5, Examiner note: the front of seat moves in an arcuate path defined by the pivot point 110 at the rear of seat);
c) a first battery-powered lift mechanism (Cooper: Fig. 5, element 98; 30; rotational positioning device, power source; col. 3, lines 63-64) arranged to pivotally move said seat (Cooper: col. 6, lines 28-33)
However, Cooper does not teach:
d) a lift platform, movably connected to said wheelchair, said lift platform; and,
e) a second battery-powered lift mechanism arranged to pivotally move said lift platform upward and downward in an arcuate path.
However, in the same field of endeavor, Kimball teaches:
d) a lift platform (Kimball: Fig. 1, element 2; step assembly), movably connected to said wheelchair (Kimball: col. 2, lines 11-15), said lift platform; and,
e) a second battery-powered lift mechanism arranged to pivotally move said lift platform upward and downward in an arcuate path (Kimball: Figs. 1-3, col. 2, lines 16-28;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by Cooper with the step assembly disclosed by Kimball. One of ordinary skill in the art would have been motivated to make this modification in order to provide convenient access to ingress and egress of the vehicle seat and thereafter serve as a footrest and protective barrier for the occupant (Kimball: col. 1, lines 27-30).

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.E.P./Examiner, Art Unit 3611            
               

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611